Citation Nr: 0419196	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, with 
diabetic neuropathy and diabetic retinopathy.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  In June 2002, the 
veteran's notice of disagreement as to the issue of 
entitlement to service connection for diabetes mellitus was 
received.  A Statement of the Case (SOC) was issued in April 
2003 and a statement, accepted as a substantive appeal, was 
received later that same month.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence on the question of whether the veteran's diabetes is 
Type I or Type II.  

2.  Competent medical evidence indicates that the veteran has 
diabetic neuropathy and diabetic retinopathy associated with 
his diabetes mellitus.

 
CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, Diabetes 
mellitus, Type II, with diabetic neuropathy and diabetic 
retinopathy, is considered to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to a presumption of service connection 
if he is diagnosed to have certain enumerated diseases 
associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309(e) (2003).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f) (West 2002).  The veteran's DD form 214 shows the 
receipt of service medals and awards that are indicative of 
service in the Republic of Vietnam during the Vietnam Era.  
As there is no affirmative evidence to the contrary, the 
veteran is presumed to have been exposed to herbicide agents 
during his period of service in the Republic of Vietnam 
during the Vietnam Era. 

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  The diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's disease, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, cancer 
of the lung, bronchus, larynx or trachea, and soft-tissue 
sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma or mesothelioma.  38 C.F.R. § 3.309(e) (2003).  
Service connection may also be presumed for chronic lymphatic 
leukemia.  See 68 Fed. Reg. 59,540 (October 16, 2003).

Here, the evidence of record clearly indicates that the 
veteran was diagnosed to have diabetes mellitus subsequent to 
his period of active duty.  The question to be answered is 
whether the veteran has Type II diabetes mellitus such that 
service connection is warranted on a presumptive basis.  The 
determination of the merits of the claim must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The evidence reflects that the VA physician who conducted the 
December 2001 and August 2003 VA examinations has diagnosed 
the veteran to have Type I diabetes mellitus.  In comparison, 
the evidence reveals that the veteran's VA treating physician 
and a private physician have both indicated that the veteran 
has Type II diabetes mellitus.

The December 2001 VA examination report reflects that the VA 
examiner stated that, in his opinion, the veteran had Type I 
diabetes due to the age of onset (30 years of age), the fact 
that he described brittle diabetes, and that the veteran 
required insulin for his diabetes very early on in his 
treatment of the condition.  The report reflects that the 
examiner also indicated that the veteran did not have a 
family history, which was stronger in Type II diabetics.  The 
August 2003 examination report reflects that the VA examiner 
indicated that not much had changed either in the veteran's 
history or in the examiner's opinion regarding the veteran's 
diagnosis.  The examiner indicated that he still thought the 
veteran was more likely to have Type I diabetes mellitus.  He 
acknowledged that determining the type of diabetes mellitus 
could be difficult and that a veteran could have mixed 
symptoms and signs indicative of either type.  The examiner 
indicated that while using insulin did not equate to Type I 
diabetes, the examiner used it as a factor in determining 
that the veteran was Type I.  In addition to insulin, the 
report reflects that the examiner indicated that as the 
veteran was diagnosed with diabetes at the age of 30, had 
brittle diabetes, had at least one occasion of ketones in the 
urine, and he was not overweight.  In support of his opinion, 
the examiner noted that the veteran had failed an oral 
hypoglycemic trial (but did note that the veteran had 
informed him that the failure was due to an allergy rather 
than being nonresponsive).  The report shows that the 
examiner further expanded on the fact that the veteran had 
informed him that he was allergic to the oral hypoglycemic 
pills by stating that sometimes nausea and vomiting happened 
with diabetic ketoacidosis.  The August 2003 VA examination 
report that the examiner indicated that, in contrast to the 
veteran's treating VA physician's opinion, the VA examination 
thought the veteran was more likely to be a Type I diabetic.

The evidence of record reveals that the veteran's treating VA 
physician also had initial hesitation in diagnosing which 
type of diabetes mellitus the veteran had.  A November 2000 
VA progress note contains an assessment of diabetes, possibly 
Type II, while a July 2001 VA progress note contains an 
assessment of diabetes Type II, probably Type I.  A March 
2002 VA progress note characterizes the veteran's diabetes as 
Type II and indicates that even though insulin was causing 
wide swings in the veteran's blood sugar levels, he was 
forced to use insulin due to the side effects he experienced 
from oral agents.

A February 2003 VA physician note reflects that the veteran's 
treating VA physician indicated that a diagnosis of Type II 
diabetes is not made on what medication is being taken but by 
the underlying disease process, stating that Type II is an 
excess of insulin coupled with tissue resistance while Type I 
is a lack of sufficient insulin due to pancreatic cell 
failure.  The note contains an assessment of diabetes Type 
II.  An April 2003 letter from the VA physician on the 
veteran's behalf states that the veteran is a Type II 
diabetic.  As his rationale for his diagnosis, the VA 
physician indicated that in the veteran's case, oral 
medication worked extremely well, which indicated that he was 
manufacturing plenty of insulin and had high tissue 
resistance.  The letter also reflects that the VA physician 
had indicated that he had recently consulted with the head of 
the endocrinology department at the VA medical facility and 
the department head agreed that the veteran was a Type II 
diabetic.

The evidence of record reflects that prior to his VA 
treatment, a private physician treated the veteran.  An April 
1999 private medical record contains an assessment of 
diabetes mellitus Type I while other records merely indicate 
that the veteran was insulin dependent.  A November 2000 
letter from the private physician indicated that the 
physician had been a longstanding patient on an intermittent 
basis for approximately 20 years and was a Type II diabetic 
since 1978.  The letter also noted 


that the veteran's diabetes was controlled with insulin as he 
had an intolerance of oral hypoglycemics.

The foregoing evidence reflects some question as to the 
appropriate classification of the veteran's diabetes mellitus 
for purposes of entitlement to VA benefits.  There are 
reasoned explanations by those familiar with the veteran's 
medical history for the conclusion that the veteran should be 
considered to have Type I diabetes, and similar reasoned 
explanations by those who consider the veteran to have Type 
II diabetes.  When there is an approximate balance of 
positive and negative evidence on a question at issue, the 
resolution of that question is to be made in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Resolving this doubt in favor of the veteran, a basis upon 
which to grant service connection for Type II diabetes 
mellitus has been presented in this case, and service 
connection for that disability is granted.   

Further, VA medical evidence clearly reflects the veteran is 
diagnosed to have diabetic neuropathy in his lower 
extremities and diabetic retinopathy.  When a disability is 
the result of a service-connected disability, the disease 
shall be service connected and considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2003).  Therefore, 
service connection is also warranted for diabetic neuropathy 
and retinopathy.

Since the benefits sought on appeal and decided herein have 
been granted, no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice 
and duty to assist requirements set out in the Veterans 
Claims Assistance Act of 2000.  






ORDER

Service connection for diabetes mellitus, with diabetic 
neuropathy and diabetic retinopathy, is granted.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



